Citation Nr: 9924572	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-11 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bipolar disorder, depressed, recurrent with panic 
disorder and agoraphobia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In view of the Board's action with respect to the veteran's 
claim for a disability evaluation in excess of 10 percent for 
bipolar disorder, depressed, recurrent with panic disorder 
and agoraphobia, that issue is referred to the RO for 
appropriate action consistent with the August 26, 1997 letter 
from the Director of Compensation and Pension Service, 
Veterans Benefits Administration, following the order of the 
United States Court of Appeals for the Federal Circuit in 
Holland v. Gober, 124 F.3d 226 (Fed.Cir. 1997) (table) (No. 
97-7045 July 29, 1997) , and the decision in Grantham v. 
Brown, 114 F.3d 1156, 1157-58 (Fed.Cir. 1997).

For consistency and economy, the Board employs the term 
"bipolar disorder" to represent the service-connected 
bipolar disorder, depressed, recurrent with panic disorder 
and agoraphobia.

The Board notes the effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").


FINDINGS OF FACT

1.  By a rating action dated in May 1996, the RO granted 
service connection for a bipolar disorder and assigned a 10 
percent evaluation, effective from December 1, 1994.

2.  A notice of disagreement with the RO's May 1996 rating 
action has not been filed.


CONCLUSION OF LAW

There is no appeal pending before the Board of Veterans' 
Appeals.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the June 1995 rating decision from which the veteran 
appealed, the RO denied, inter alia, entitlement to service 
connection for a bipolar disorder.  The veteran filed a 
timely notice of disagreement (NOD), and after being provided 
a statement of the case, filed a timely substantive appeal.  
Thereafter, in a May 1996 rating action, the RO granted 
service connection for a bipolar disorder and awarded a 10 
percent rating.  The RO notified the veteran of this action 
and issued a supplemental statement of the case, concerning 
the award of the 10 percent rating assigned following the 
grant of service connection, in May 1996.  The RO also 
informed, in the May 1996 supplemental statement of the case, 
that the actions taken with respect to the claims for service 
connection represented a partial grant of the benefits sought 
on appeal.  Subsequently, in a May 1997 certification of 
appeal, the RO did not list any claim relative to the 
service-connected bipolar disorder.

That notwithstanding, the Board entertained jurisdiction over 
the issue concerning the veteran's entitlement to an 
evaluation in excess of 10 percent for his service-connected 
bipolar disorder pursuant to Holland v. Brown, 9 Vet. 
App. 324 (1996) (holding that a notice of disagreement, filed 
pursuant to 38 U.S.C. § 7105, may initiate an appeal to the 
Board with respect to the elements of an issue which were not 
decided by the agency of original jurisdiction in the 
decision with which disagreement was expressed), a case 
precedent that was in effect at the time of the RO's June 
1995 denial, but which has since been reversed by a higher 
court.  See Holland v. Gober, supra; see also Grantham v. 
Brown, supra (holding that an RO's initial decision regarding 
a claim for benefits might not resolve, or even address, all 
necessary elements of the application for benefits, and that 
another notice of disagreement is required to initiate 
appellate review of any other element, including the 
compensation level or effective date, of the claim).  On July 
2, 1997, the Board remanded this issue for additional 
development by the RO.  That development having been 
completed, the RO returned this matter to the Board.

Appellate review of an RO decision is initiated by an NOD and 
"completed by a substantive appeal after a statement of the 
case is furnished."  38 U.S.C. § 7105(a) (1997).  An appeal 
consists of a timely filed NOD in writing, and after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. 20.200 (1998).  An NOD must be 
filed within one year from the date of mailing of notice of 
the determination by the RO.  38 U.S.C. § 7105(b)(1) (1997); 
38 C.F.R. § 20.302(a) (1998).  An NOD is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1998).

The benefit sought by the veteran on appeal was granted by 
the RO in a May 1996 rating action.  The veteran has not 
filed a timely NOD with the RO's May 1996 rating 
determination.  Although the additional correspondence 
between the veteran, the representative, and the RO occurred, 
the next written statement received from the veteran or his 
representative concerning the issue of the disability 
evaluation assigned for the bipolar disorder was the 
"Statement of Representative in Appealed Case" submitted by 
the representative in July 1999.  This statement was received 
too late to be considered a timely NOD.  Accordingly, the 
veteran has not filed a notice of disagreement as to the May 
1996 rating action.

Since no timely NOD has been filed by the veteran with regard 
to the disability rating assigned by the RO in the May 1996 
rating action, the Board concludes that there is no appeal 
pending before it.  See Grantham, supra; Barrera v. Gober, 
122 F.3d 1930, 1032 (Fed.Cir. 1997).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996) (It is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated).

Notwithstanding the action taken by the Board with respect to 
the issue on appeal, this issue is referred to the RO for 
appropriate action consistent with the August 26, 1997 letter 
of the Director of Compensation and Pension Service, Veterans 
Benefits Administration, following the order of the United 
States Court of Appeals for the Federal Circuit in Holland v. 
Gober, supra, and the decision in Grantham, supra.


ORDER

The appeal is dismissed for a lack of jurisdiction.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

